DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,043,183 in view of Dao et al. (US 2018/0088699). 
Although the claims at issue are not identical, they are not patentably distinct as will be explained after the comparison chart below:


Instant Application
US Patent No. 11,043,183
1. An Information Handling System (IHS) comprising: a foldable display folded along a folded portion into a first screen portion and a second screen portion; a logic unit configured via firmware instructions to determine a designate the first screen portion or the second screen portion as an active screen portion based on detected user activity; designate as an inactive screen portion the first screen portion or the second screen portion that is not designated as the active screen portion; and periodically shift the content displayed in the inactive screen portion.
select a pattern to display as a gap between the first screen portion and the second screen portion; display the selected pattern along the folded portion of the foldable display, wherein the displayed pattern creates the gap between the first screen portion and the second screen portion; and periodically modify the pattern that is displayed to create the gap between the first screen portion and the second screen portion.

2. The IHS of claim 1, wherein the periodic modification of the pattern prevents permanent imprinting of the displayed gap in the pixels along the folded portion of the foldable display.

3. The IHS of claim 1, wherein the pattern is modified by randomly modifying a display output of pixels of the foldable display that display the pattern.
4. The IHS of claim 3, wherein the logic unit is further configured to determine whether the user activity is directed at the first screen portion or the second screen portion based on a direction of the gaze of the user. 

4. The IHS of claim 3, wherein the modifications of the display output of the pixels are selected to be imperceptible to a user viewing the foldable display.
5. The IHS of claim 4, wherein the direction of the gaze of the user is determined based on images captured by a camera of the IHS.
5. The IHS of claim 1, wherein the pattern is modified via selection of patterns from a cyclic buffer of available patterns.
6. The IHS of claim 2, wherein the detected user activity comprises user inputs directed at the first screen portion or the second screen portion.
6. The IHS of claim 5, wherein the patterns are selected from the cyclic buffer at a frequency that is matched to the frame refresh rate of the foldable display.
7. The IHS of claim 10, wherein the processor is further configured via software instructions to initiate a first graphics process that controls display of content in the first screen portion and to initiate a second graphics process that 
selecting a pattern to display as a gap between the first screen portion and the second screen portion; displaying the selected pattern along the folded portion of the foldable display, wherein the displayed pattern creates the gap between the first screen portion and the second screen portion; and periodically modifying the pattern that is displayed to create the gap between the first screen portion and the second screen portion.

8. The method of claim 7, further comprising: designating the first screen portion or the second screen portion as an active screen portion based on detected user activity; designating as an inactive screen portion the first screen portion or the second screen portion that is not designated as the active screen portion; and periodically shifting the content displayed in the inactive screen portion.

9. The method of claim 8, further comprising: determining whether the user activity is directed at the first screen portion or the second screen portion.
10. A method for mitigation of screen burn-in of a foldable display of an IHS (Information Handling System), the method comprising: detecting the foldable display being folded along a folded portion into a first screen portion and a second screen portion; determining a posture of the IHS, wherein the posture is determined based in part on an angle at which the display is folded along the folded portion; determining, based on the posture, content to display in the first screen portion and content to display in the second screen portion; designating the first screen portion or the second screen portion as an active screen portion based on detected user activity; designating as an inactive screen portion the first screen portion or the second screen portion that is not designated as and periodically shifting the content displayed in the inactive screen portion. 


11. The method of claim 10, further comprising determining whether detected user activity is directed at the first screen portion or the second screen portion, and wherein the screen portion to which the user activity directed is designated as the active screen portion. 

11. The method of claim 7, wherein the pattern is modified by randomly modifying a display output of pixels of the foldable display that display the pattern.
12. The method of claim 11, further comprising detecting a gaze of the user.
12. The method of claim 7, wherein the pattern is modified via selection of patterns from a cyclic buffer of available patterns.
13. The method of claim 12, further comprising determining whether the user activity is directed at the first screen portion or the second screen portion based on a direction of the gaze of the user.
13. The method of claim 12, wherein the patterns are selected from the cyclic buffer at a frequency that is matched to the frame refresh rate of the foldable display.
14. The method of claim 11, wherein the detected user activity comprises user inputs 

15. The method of claim 10, further comprising initiating a first graphics process that controls display of content in the first screen portion and initiating a second graphics process that controls display of content in the second screen portion.

16. The method of claim 15, wherein the first graphics process utilizes a first shifting technique based on a type of the content displayed in the first screen portion and the second graphics process utilizes a second shifting technique based on a type of the content displayed in the second screen portion.

17. The method of claim 10, wherein the periodic shifting of the content displayed in the inactive screen portion is not perceptible to the user and prevents screen burn-in in the inactive screen portion.

18. A computer-readable storage device of an IHS (Information Handling System), where the posture is determined based in part on an angle at which the display is folded along the folded portion; determine, based on the posture, content to display in the first screen portion and content to display in the second screen portion; designate the first screen portion or the second screen portion as an active screen portion based on detected user activity; designate as an inactive screen portion the first screen portion or the second screen portion that is not designated as the active screen portion; and periodically shift the content displayed in the inactive screen portion.



20. The storage device of claim 18, wherein the periodic shifting of the content displayed in the inactive screen portion is not perceptible to the user and prevents screen burn-in in the inactive screen portion.




Although the claims at issue are not identical, they are not patentably distinct because claims 
1, 10, and 18 of the instant application are broader than claims 1, and 7 of U.S. Patent No. 11043183 except for the following limitation: designating an active screen portion based on detected user activity; and periodically shift the content displayed in the inactive screen portion.
Dao et al. (US 2018/0088699) discloses designating an active screen portion based on detected user activity [0044] (It is clear that the active, enabled and turned on area is designated based on user activity); and periodically shift the content displayed in the inactive screen portion [0065, 0072]. It would have been obvious to one of ordinary skill in the art at the time of filing to 

Claim 18 discloses a computer-readable storage device of an IHS (Information Handling System), where the storage device comprises program instructions stored thereon that, upon execution by a one or more processors, cause the one or more processors to…
According to Applicant's disclosure paragraph [75], this feature is considered as Non-transitory.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dao et al. (US 2018/0088699).



As to claim 2, further, Dao discloses determine whether the detected user activity is directed at the first screen portion or the second screen portion [0054, 0061], and wherein the screen portion to which the user activity directed is designated as the active screen portion [0054, 0061]. 

As to claim 7, further, Dao discloses controlling display of content in the first screen portion (Fig. 4B, (402) [0065, 0072] and controlling display of content in the second screen portion (Fig. 4B, (404] [0065, 0072]. (The display content of both the first screen portion and the second screen portion is similar [0072].

As to claim 8, further, Dao discloses utilizes a first shifting technique based on a type of the content displayed in the first screen portion [0064-0066] and utilizes a second shifting technique based on a type of the content displayed in the second screen portion [0064, 0066].(the second screen portion content utilizes a different shifting technique than the first screen portion since it adapts, or balances, or catches up to the first screen option content).

Claim Rejections - 35 USC § 103

8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US 2018/0088699) in view of in view of Patil et al. (US 2018/01890140).

As to claim 3, further, Dao does not specifically disclose detecting a gaze of the user. 
Patil discloses detecting a gaze of the user [0028, 0031]. It would have been obvious to one of ordinary skill in the art at the time of filing to detect the gaze of a user, as taught by Patil, in the device of Dao, because it is well known in the art of display control devices, that eye tracking is one of the options available for display control and selection to determine, for example, at which of the plurality of displays a user is gazing and activate only the display at which the user is gazing [0008].

As to claims 4, and 6, further, Dao does not specifically disclose determining whether the user activity, or user inputs, is directed at the first screen portion or the second screen portion based on a direction of the gaze of the user. 
Patil discloses user activity, or inputs, directed at the first screen portion or the second screen portion based on a direction of the gaze of the user (Fig. 4, eye tracker (422)[0028, 0031]. (Selectively activate and deactivate the plurality of display devices (Fig. 1, (102)), or display portions, based on the display device that the user is currently gazing. It would have been obvious to one of ordinary skill in the art at the time of filing to direct user activity to a specific display, or display portion, as taught by Patil, in the device of Dao, because in this manner, unintentional and/or inadvertent touches of touch sensitive displays can be avoided [0031].


Patil discloses that eye trackers (Fig. 4, (422) sense the location and movement of the user’s eye to supply tracking data representative thereof to the main processor (Fig. 4, (114)[0031]. It would have been obvious to one of ordinary skill in the art to have the eye trackers, as taught by Patil, in the device of Dao because eye trackers so that unintentional and/or inadvertent touches of touch sensitive displays can be avoided [0031].
However, Patil does not specifically disclose that the eye tracker is a camera. Examiner takes Official Notice the direction of gaze can be determined based on images captured by a camera. It would have been obvious to one of ordinary skill in the art at the time of filing to have a camera, in the device of Dao, and Patil, because cameras are well known in the art of sensors to be used for eye tracking, or gaze detection, for display control of functions and cursor control, as one of many different options, such as touch control, mouse, trackball, etc.

10. 	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US 2018/0088699) in view of Cok (US 2007/0266345).

As to claim 9, further, Dao, does not specifically disclose the periodic shifting of the content displayed in the inactive screen portion is not perceptible to the user and prevents screen burn-in in the inactive screen portion. 
Cok discloses the periodic shifting of the content displayed in the inactive screen portion is not perceptible to the user and prevents screen burn-in in the inactive screen portion [008, 0031].      (a black image, or dark signal is not perceptible by the user as a screen saver).  It would have .

11. 	Claims 10, 11, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US 2018/0088699) in view of Wu et al. (US 2020/0035204).

As to claims 10 and 18, Dao discloses an Information Handling System (IHS)(Fig. 1, (102)[0042]), a method for mitigation of screen burn-in, and a computer-readable storage device [0042]( a volatile memory, and/or a non-volatile storage medium). of an IHS (Information Handling System), where the storage device comprises program instructions stored thereon [0042] (a field programmable gate array ("FPGA") or other programmable logic) that, upon execution by a one or more processors[0042] (a processor (e.g., a central processing unit ("CPU"), a processor core), comprising: detecting the foldable display (Figs 4A and 4B)[0071] being folded along a folded portion (Figs. 4A and 4B, (406)) into a first screen portion (Fig. 4A and 4B, (402) and a second screen portion (Fig. 4A and 4B, (404)[0071]; determining a posture of the IHS at which the display is folded along the folded portion [0071]( tablet mode); determining, based on the posture, content to display in the first screen portion [0071, 0072] and content to display in the second screen portion[0071, 0072]; designating the first screen portion or the second screen portion as an active screen portion based on detected user activity (Fig. 4B, (402)[0071, 0072](active portion); designating as an inactive screen portion the first screen 
Analogous art Wu discloses a foldable display device (Fig. 2, (100)) including a first display portion (Fig. 2, (P1)) and a second display portion (Fig. 2, (P2)) [0039]. The posture is determined at least in part on an angle (see Figs. 8, 10, and 11) [0050, 0059, and 0062]. It would have been obvious to one of ordinary skill in the art at the time of filing to determine the posture based on an angle, as taught by Wu, in the device of Dao, in order to improve the function and performance of the electronic device [0002].

As to claims 11 and 19, further, Dao discloses determine whether the detected user activity is directed at the first screen portion or the second screen portion [0054, 0061], and wherein the screen portion to which the user activity directed is designated as the active screen portion [0054, 0061]. 

As to claim 15, further, Dao discloses controlling display of content in the first screen portion (Fig. 4B, (402) [0065, 0072] and controlling display of content in the second screen portion (Fig. 4B, (404] [0065, 0072]. (The display content of both the first screen portion and the second screen portion is similar [0072].

As to claim 16, further, Dao discloses utilizes a first shifting technique based on a type of the content displayed in the first screen portion [0064-0066] and utilizes a second shifting technique .

12.	Claims 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US 2018/0088699) in view of Wu et al. (US 2020/0035204) as applied to claims 1-2 above, and further in view of Patil et al. (US 2018/01890140).

As to claim 12, further, Dao, as anticipated by Wu, does not specifically disclose detecting a gaze of the user. 
Patil discloses detecting a gaze of the user [0028, 0031]. It would have been obvious to one of ordinary skill in the art at the time of filing to detect the gaze of a user, as taught by Patil, in the device of Dao and Wu, because it is well known in the art of display control devices, that eye tracking is one of the options available for display control and selection to determine, for example, at which of the plurality of displays a user is gazing and activate only the display at which the user is gazing [0008].

As to claims 13 and 14, further, Dao, as anticipated by Wu, does not specifically disclose determining whether the user activity, or user inputs, is directed at the first screen portion or the second screen portion based on a direction of the gaze of the user. 
Patil discloses user activity, or inputs, directed at the first screen portion or the second screen portion based on a direction of the gaze of the user (Fig. 4, eye tracker (422)[0028, 0031]. (Selectively activate and deactivate the plurality of display devices (Fig. 1, (102)), or display .

13. 	Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US 2018/0088699) in view of Wu et al. (US 2020/0035204) as applied to claims 1 above, and further in view of Cok (US 2007/0266345).

As to claims 17 and 20, further, Dao, as anticipated by Wu, does not specifically disclose the periodic shifting of the content displayed in the inactive screen portion is not perceptible to the user and prevents screen burn-in in the inactive screen portion. 
Cok discloses the periodic shifting of the content displayed in the inactive screen portion is not perceptible to the user and prevents screen burn-in in the inactive screen portion [008, 0031].      (A black image, or dark signal is not perceptible by the user as a screen saver).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the dark signal, as taught by Cok, in the device of Dao and Wu, will both reduce the power used by a display and improve the lifetime of the display because a scene or graphic that changes over time can reduce the burn-in of a display, thereby reducing the power used by a display and improve the lifetime of the display [0031]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO OSORIO/Primary Examiner, Art Unit 2692